DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 2, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over K. Shimazu, U.S. 2015/0069741 (“Shimazu”).  Shimazu discloses an occupant protection system (abstract) for protecting an occupant (abstract, P) sitting in a seat of a vehicle (paragraph [0003], 12), the occupant protection system comprising: 
a seatbelt ([0009], 24) that includes a lap belt (24B) which for arresting a pelvic region of the occupant (L); 
an inflator [0009]; and 
an airbag [0010] that is formed of a sheet material [0030] having flexibility and stored in a storage [0034] in the lap belt in a folded form [0039], the airbag being configured to be inflated and deployed upward from the storage when fed with an inflation gas ([0039] – [0040]) from the inflator, wherein the airbag includes, when deployed: 
a main inflatable portion ([0040], 42) for protecting an upper body of the occupant ([0040], B, C); and 
a head protecting portion ([0040], 42A) that is located in a vicinity of an upper end of the main inflatable portion ([0040], 42B) for protecting a head of the occupant (H), and wherein the head protecting portion includes: 
a front inflatable portion ([0048], and second embodiment fig. 7) for covering a front side of the head ([0052], fig. 7); and 
wherein the front inflatable portion is configured to be deployed in such a manner that a space is formed between itself and the head of the occupant (fig. 2 – 3).  The first embodiment of Shimazu does not necessarily disclose a pair of side inflatable portions.  The second embodiment teaches a pair of side inflation portions (72, claim 7) that extend rearward from both ends in a left and right direction of the front inflatable portion (claim 7, fig. 7) for covering sides of the head, each of the side inflatable portions being configured to be deployed in such a manner that a space is formed between itself and the head (inclined forward [0031]).
Shimazu’s second embodiment further teaches [[claim 2]] wherein, at airbag deployment, the side inflatable portions of the head protecting portion extend from the front inflatable portion in such a manner (fig. 7) as to draw apart from each other towards leading ends thereof, and are each disposed at a slant (fig. 7) with respect to the front inflatable portion at an angle of 30° to 60° (fig. 7).  One of ordinary skill in the art at the time the invention was filed would find modifying Shimazu such that it comprised the pair of side inflation portions in view of the teachings of the second embodiment obvious so as to define a cavity to accept the head of the occupant [0051]. 
In reference to claim 6, Shimazu further discloses the seatbelt and the inflator are mounted on the seat [0025]. 






Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimazu as modified and applied to claim 1 above, and further in view of C. Choi, U.S. 2017/0355344 (“Choi”).  Shimazu as modified discloses the head protecting portion further internally include a tether, but does not disclose two.  Choi teaches two tethers (112, 1012), each of which connects a central portion (102, fig. 10) in the left and right direction of a front side of the front inflatable portion (fig. 10) and a bending point of each of the side inflatable portions (1030) from the front inflatable portion in a rear side of the head inflatable portion (fig. 10).  One of ordinary skill in the art at the time the invention was filed would find modifying Shizamu as modified such that it comprised the two tethers in view of the teachings of Choi obvious so as to form as broad low fabric tension contact zone for the head, accommodating for greater opportunity to slow rotation of the occupant’s head and potential head trajectory variations [0057].

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimazu as modified and applied to claim 1 above, and further in view of D. Lewis, U.S. 5,871,230 (“Lewis”).  Shimazu does not directly disclose the main inflatable portion as fully deployed has a generally triangular prism 24shape.  Lewis teaches a main inflatable portion (column 1, line 50) fully deployed having a generally triangular prism shape (fig. 4) whose axis extends generally in a left and right direction (fig. 3); and the main inflatable portion as deployed includes, in an underside (18a) thereof, a thigh contact surface (column 4, line 50) that is configured to contact with upper surfaces of thighs of the occupant.  One of ordinary skill in the art at the time the invention was filed would find modifying Shimazu such that it comprised the triangular prism shape in view of the teachings of Lewis obvious so as to create a reactionary force in which the inflation bag pushes the occupant back and down into his or her seat to restrain the occupant (T2, fig. 9).
In reference to claim 5, Shimazu’s second embodiment teaches a pair of thigh-arresting portions (74) that protrude downwardly from both ends in the left and right direction of a lower region of the main inflatable portion (42B) at airbag deployment.  One of ordinary skill in the art at the time the invention was filed would find modifying Shimazu such that it comprised the pair of thigh-arresting portions in view of the second embodiment obvious so as to provide a concave portion to accept the right and left thighs when laterally displaced [0053].
Alternatively, Lewis further teaches a pair of pelvis-protecting portions (56, 67) that protrude rearward from left and right end regions of a lower end region of the main inflatable portion (55’) at airbag deployment.  One of ordinary skill in the art at the time the invention was filed would find modifying Shimazu such that it comprised the thigh arresting portions in view of the teachings of Lewis obvious so as to provide an engaging thigh portion serving both large and small occupants (column 5, line 20).





Claims 7 - 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lewis in view of Shimazu.  Lewis discloses an occupant protection system (abstract) for protecting an occupant (abstract, O) sitting in a seat of a vehicle (abstract), the occupant protection system comprising: 15
a seatbelt (abstract, 16) that includes a lap belt (column 3, line 28) for arresting a pelvic region of the occupant (fig. 1, O); 
an inflator (column 3, line 45); and 
an airbag (claim 2) that is formed of a sheet material (panels, column 5, line 26) having flexibility and stored in a storage (fig. 1) in the lap belt in a folded form (fig. 1 - 2), the airbag being configured to be inflated and deployed upward from the storage when fed with an inflation gas (fig. 4)  from the inflator, 
20wherein the airbag includes, when deployed: 
a central inflatable portion (fig. 4, 5) for protecting an upper body of the occupant (18, 55);
 a head protecting portion (36) of an upper end region of the central inflatable portion (55”) for covering a side of a head of the occupant (fig. 16c);
a pair of pelvis-protecting portions (56, 57) that protrude rearward from left and right end regions of a lower end region of the central inflatable portion (24a) for covering sides of a pelvic region of the occupant (fig. 2); 
30wherein the central inflatable portion as fully deployed has a sufficient width (column 1, line 45) for arresting generally an entirety of the upper body of the occupant (fig. 16c) in an area (fig. 2) between the head protecting portions and pelvis protecting portions; and 
a deformation preventing means (fig. 9) for 35preventing the upper end region of the central inflatable portion from bending forward at receiving the upper body of the occupant (shaping, fig. 5).  
Lewis does not disclose the head protecting portion as a pair that protrudes rearward from left and right end regions of the upper end region of the central inflatable portion.  Shimazu teaches head protecting portion as a pair of head protecting portions (72, claim 7) that protrude rearward from both ends in a left and right direction of a front inflatable portion (claim 7, fig. 7, 42, [0026]) for covering sides of a 25head of the occupant (H).  One of ordinary skill in the art at the time the invention was filed would find modifying Lewis such that it comprised the pair of side inflation portions in view of the teachings of Shimazu obvious so as to define a cavity to accept the head of the occupant at both sides [0051].
In reference to claims 8 – 10, Lewis in view of Shimazu further teaches wherein the deformation preventing means is constituted by a configuration (Lewis fig. 5 – 6) that the central inflatable portion as deployed includes, in an underside (fig. 6) thereof, a supported surface (18a) that is supported by thighs of the occupant; and 
[[claim 9]] wherein the deformation preventing means is constituted by a configuration (shape given fig. 9) that the central inflatable portion as fully deployed has a generally triangular prism shape (column 3, line 60) whose axis extends generally in a left and right direction (fig. 9 – 10), and that a shape of the central inflatable portion (column 3, line 60) as fully deployed is such that two apexes are located one above another in a rear side (fig. 9) while a remaining apex (forward near the knees) is located farther forward than the two apexes, when viewed from a side.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lewis in view of Shimazu as applied to claim 7 above, and further in view of Einarsson, US 2019/0299899 (“Einarsson”).  Lewis as modified does not disclose the seat belt and inflator mounted on the seat.  Einarsson teaches that the seat belt and inflator can be mounted on the seat (fig. 1 – 2 and 9 - 10).  One of ordinary skill in the art at the time the invention was filed would find modifying Lewis in view of Shimazu such that it comprised the seat belt and inflator mounted on the seat in view of the teachings of Einarrson obvious so as to provide an alternative location for mounting the belt and inflator that is old and well known in the art, with predictable results of an attachment that would be secure and with a fixed relationship relative to the occupant (fig 1 – 2, 9 and 10).

Response to Arguments
Applicant's arguments filed regarding claim1 have been fully considered but they are not persuasive.  Applicant argues that the reference Shimazu does not disclose the head protection airbag configured to be deployed in proximity to the head, leaving a space in the front and side of the head, shown in fig. 8.  The office disagrees.  Fig. 8 is described as the enlarged sectional view of the state of the occupant being restrained by the airbag of Fig. 7, the second embodiment ([0018]  - [0019]).  However, the first embodiment shows the airbag wherein the front inflatable portion is deployed in such a manner that a space is formed between itself and the head of the occupant (fig. 3 – 4), meeting the limitations of the amended claim. 
Applicant’s arguments, see page 7, with respect to the rejection(s) of claim(s) 7 under 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lewis and Shimazu.

Allowable Subject Matter
Claim 11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN BECK whose telephone number is (571)272-6212. The examiner can normally be reached Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571-270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN BECK/               Primary Examiner, Art Unit 3614